IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE


             JOHN E. CARTER v. HOWARD CARLTON, WARDEN


                      Appeal from the Circuit Court for Johnson County
                             No. 5151    Lynn W. Brown, Judge



                      No. E2007-02616-CCA-R3-HC - Filed May 14, 2008


The petitioner, John E. Carter, appeals from the Johnson County Circuit Court’s summary dismissal
of his petition for a writ of habeas corpus, and the State of Tennessee moves this court, pursuant to
Rule 20 of the Rules of the Tennessee Court of Criminal Appeals, to summarily affirm the circuit
court’s order. We agree that such motion is well taken, and we affirm the denial of habeas corpus
relief.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
               Pursuant to Rule 20, Rules of the Court of Criminal Appeals

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which NORMA MCGEE OGLE
and D. KELLY THOMAS, JR., JJ., joined.

John E. Carter, appellant, pro se.

Robert E. Cooper, Attorney General & Reporter; and Jennifer L. Bledsoe, Assistant Attorney
General, for the appellee, State of Tennessee.


                                     MEMORANDUM OPINION

                The petition reveals that the petitioner is aggrieved of his consecutive life sentences
that resulted from his two 1982 jury convictions of first degree murder. Through his August 29,
2007 petition, he sought to have the 1982 judgments voided due to insufficient findings to support
the consecutive alignment of the life sentences. The habeas corpus court determined that the claim
did not state a basis for habeas corpus relief, and we agree.

              The determination of whether habeas corpus relief should be granted is a question of
law. Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007). A writ of habeas corpus may be granted
only when the petitioner has established a lack of jurisdiction for the order of confinement or that
he is otherwise entitled to immediate release because of the expiration of his sentence. See Ussery
v. Avery, 432 S.W.2d 656, 658 (Tenn. 1968). The purpose of the “jurisdiction” prong of state habeas
corpus law is to contest a void, not merely a voidable, judgment. State ex rel. Newsom v. Henderson,
424 S.W.2d 186, 189 (Tenn. 1968).

              A claim “that the imposition of consecutive sentences was erroneous is not subject
to habeas corpus relief.” Tommy Dixon v. State, No. W2005-02921-CCA-R3-HC, slip op. at 3
(Tenn. Crim. App., Jackson, May 31, 2006).

               Accordingly, the order of the habeas corpus court is affirmed pursuant to Rule 20.


                                                      ____________________________________
                                                      JAMES CURWOOD WITT, JR., JUDGE




                                                -2-